
	
		II
		111th CONGRESS
		1st Session
		S. 1878
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and amend the temporary duty suspension on
		  certain thin fiberglass sheets.
	
	
		1.Certain fiberglass
			 sheets
			(a)In
			 generalHeading 9902.70.19 of
			 the Harmonized Tariff Schedule of the United States is amended—
				(1)by striking
			 “approximately .0125 inches thick” and inserting “that are approximately 0.40
			 millimeters to 1.65 millimeters thick”; and
				(2)by striking the
			 date in the effective period column and inserting “12/31/2011”.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
